FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 14, 2013
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                    Clerk of Court
                                    TENTH CIRCUIT


 EVERETT HOUCK,

          Plaintiff - Appellant,
                                                        No. 12-6301
 v.                                              (D.C. No. 12-CV-01218-HE)
                                                        (W.D. Okla.)
 HAROLD BALL; JUDGE DAN
 OWENS; PRISCILLA PRESLEY,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, HOLMES, and MATHESON, Circuit Judges. **


      Everett Houck filed a pro se complaint against Harold Ball, Judge Dan

Owens, and Priscilla Presley, the Oklahoma County Court Clerk, seeking relief

under 18 U.S.C. § 242, a criminal provision concerning the deprivation of

constitutional rights under color of law. R. 3–5. The district court dismissed the

action for failure to state a claim on the ground that § 242 does not provide a

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
private right of action. R. 10–11. On appeal, Mr, Houck argues that the case was

dismissed prematurely. The district court was correct as there is no private right

of action under § 242. See Robinson v. Overseas Military Sales Corp., 21 F.3d

502, 511 (2d Cir. 1994) (no private right of action under § 242); see also

Newcomb v. Ingle, 827 F.2d 675, 676 n.1 (10th Cir. 1987) (per curiam) (no

private right of action under § 241).

      AFFIRMED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                         -2-